141 F.3d 1180
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Emilio Ernesto CORNEJO, Defendant-Appellant.
No. 96-10469.D.C. No. CR-94-00287-PMP.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 13, 1998.

Appeal from the United States District Court for the District of Nevada Philip M. Pro, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Emilio Ernesto Cornejo appeals his 120-month sentence imposed following his guilty plea conviction for conspiracy to distribute a controlled substance in violation of 21 U.S.C. §§ 841(a) and 846, possession of a controlled substance with intent to distribute in violation of 21 U.S.C. §§ 841, and for fraud and misuse of immigration documents in violation of 18 U.S.C. § 1546.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Cornejo contends that the district court erred in finding him ineligible for sentencing under the safety valve provision, 18 U.S.C. § 3553(f).  We disagree.


4
Factual findings made by the district court in deciding whether to apply the safety valve provision are reviewed for clear error.  See United States v. Shrestha, 86 F.3d 935, 938 (9th Cir.1996).  It is the defendant's burden to establish by a preponderance of the evidence that he is eligible for sentencing under the safety valve provision.  See id. at 940.   On the record before us, we cannot say that the district court clearly erred in finding that Cornejo failed to carry his burden of proof that he had made the truthful disclosure required by section 3553(f)(5).  See 18 U.S.C. § 3553(f)(5) (Supp.1997);  United States v. Washman, 128 F.3d 1305, 1307-08 (9th Cir.1997);  United States v. Ajugwo, 82 F.3d 925, 929-30 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 742, 136 L.Ed.2d 680 (1997).  Furthermore, the district court adequately explained its reasons for denying relief under the safety valve provision.  See United States v. Real-Hernandez, 90 F.3d 356, 360 (9th Cir.1996).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3